DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in South Korea on 08/02/2019. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0094580 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9, 11, 13-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sisbot et al (US 20170285635 A1) in view of Kuhara (US 20180249874 A1) and Abeykoon et al (US 20200334470 A1) (Hereinafter referred to as Sisbot, Kuhara, and Abeykoon respectively)

Regarding Claim 1, Sisbot discloses a control system comprising: a transceiver that is configured to receive information of a user within each unit zone (See at least Sisbot Paragraph 0041 and Figure 1, the system 100 includes a communication unit 116, which includes wireless transceivers; See at least Sisbot Paragraph 0054-0055 and Figure 3, the system receives an escort request from a patron; See at , wherein a plurality of robots is disposed in a zone (See at least Sisbot Paragraph 0084 and Figure 8b, there are multiple robots in the serving area, which is interpreted as a zone), wherein the zone is divided into a plurality of group zones (See at least Sisbot Paragraph 0084 and Figure 8b, the service area is divided into zones 1-3, which are interpreted as group zones), and wherein each group zone is divided into a plurality of unit zones (See at least Sisbot Paragraph 0084 and Figure 8b, S1-S7 are interpreted as unit zones); and a processor (See at least Sisbot Paragraphs 0007-0008) that is configured to: 
…control movements of one or more robots from among the plurality of robots based on the determined priority (See at least Sisbot Paragraphs 0069 and 0071, the robots pick up a patron to escort them based on the priority). 
Even though Sisbot teaches dividing a zone into smaller zones, Sisbot fails to explicitly teach determine a density for each respective unit zone from among the plurality of unit zones based on the received information of the user for the respective unit zone, 
determine an average density for each respective group zone from among the plurality of group zones based on the determined density for each respective unit zone that is included in the respective group zone, 
determine a priority for each group zone from among the plurality of group zones based on the respective determined average density.
However, Kuhara does teach determining a density for each respective unit zone based on received information of users for each respective zone (See at least Kuhara Paragraph 0140-0143 and Figure 11, each target area is interpreted as a unit zone, and the cleaner does not clean up areas that have people present), determining an average density for the zones based on the determined density of the zones (See at least Kuhara Paragraph 0192, the average density for the areas are calculated using 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Sisbot with Kuhara to have the processor determine the density for each of the zones, use that information to determine an average density, and to determine priority based on the average density. The density of a zone may be used to determine where a robot should operate (See at least Kuhara Paragraphs 0140-0143). By taking an average value, the system can determine when the robot should operate (See at least Kuhara Paragraph 0192). Using the information of when and where robots should operate, allows the system to prioritize the robot operations in a specific zone at a specific time, allowing the system to operate the robot more efficiently and more accurately determine how many robots are needed (See at least Kuhara Paragraphs 0154-0155 and 0165-0166). 
Even though Sisbot teaches guiding users by controlling robots (See at least Sisbot Paragraph 0084), modified Sisbot fails to disclose the controlling of the movements is performed by extracting a feature from the user based on machine learning and setting the priority based on the extracted feature of the user.
However, Abeykoon teaches this limitation (See at least Abeykoon Paragraph 0097, features of detected humans are extracted and used to determine priority; See at least Abeykoon Paragraphs 0053-0055, the feature extraction component identifies specific information based on the rules storage; See at least Abeykoon Paragraph 0089, the rules storage can be modified, meaning the feature extraction component can be taught to recognize different features based on the information in the rules storage, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Sisbot with Abeykoon to determine priority based on extracted features and control the movements of the robots accordingly. The system may use features to determine which humans need priority, such as young children (See at least Abeykoon Paragraph 0097). By selecting which features should be prioritized, the system can efficiently and effectively operate the robots to respond to people that need help the most (See at least Abeykoon Paragraph 0038). 

Regarding Claim 2, modified Sisbot fails to disclose the feature of the user includes at least one of a sex of the user, an age of the user, a number of times the user visited the zone, a uniform- wearing status of the user, or a service history of a robot for the user.
However, Abeykoon teaches this limitation (See at least Abeykoon Paragraph 0097, the age of the user is extracted).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Sisbot with Abeykoon to extract the age of a user. The system may use features to determine which humans need priority, such as young children (See at least Abeykoon Paragraph 0097). By prioritizing age, the system can efficiently and effectively operate the robots to respond to people that need help the most (See at least Abeykoon Paragraph 0038), such as young children or the elderly. 

Regarding Claim 3, modified Sisbot fails to disclose the processor is further configured to transmit a command to move the one or more robots to a group zone associated with a highest priority compared with priorities associated with other group zones from among the plurality of group zones.
However, Kuhara teaches commanding one or more robots to move to a zone with the highest priority compared to the other zones (See at least Kuhara Paragraph 0140-0143 and Figure 11, the cleaner is prioritized to clean up target areas with low customer traffic). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Sisbot with Kuhara to move the robots to a zone with the highest priority. The system prioritizes where a robot should operate based on the presence of people (See at least Kuhara Paragraphs 0140-0143). Moving the robots to a zone with the highest priority allows the robots to perform operations in a specific zone at a specific time, thus, allowing the system to operate the robot more efficiently (See at least Kuhara Paragraphs 0154-0155). 

Regarding Claim 4, modified Sisbot fails to teach the processor is further configured to assign a weight to each respective feature of the user and assign a higher priority to the group zone according to weights of the feature of the user.
However, Abeykoon teaches this limitation (See at least Abeykoon Paragraph 0097 and 0100, features are extracted and used to determine priority, and weights can be assigned to each priority category; See at least Abeykoon Paragraph 0094, the location of the emergency where priority is needed is interpreted as prioritizing a group zone). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Sisbot with Abeykoon to determine priority based on the weight of the features of a user. The system may use features to determine which humans need priority, such as young children (See at least Abeykoon Paragraph 0097). Multiple people may need assistance at 

Regarding Claim 5, modified Sisbot fails to disclose the processor is further configured to assign a higher priority to the group zone with a greater average density from the determined average densities.
However, Abeykoon teaches this limitation (See at least Abeykoon Paragraph 0098, areas where there are higher human densities are prioritized).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Sisbot with Abeykoon to prioritize zones with greater densities. Areas with more people will need more robots for assistance. By responding to the increased demand in a zone, the system can efficiently and effectively operate the robots to respond to people that need help the most (See at least Abeykoon Paragraph 0038). 

Regarding Claim 9, Sisbot discloses set a movement route along which the one or more robots move according to the determined priority (See at least Sisbot Paragraphs 0069 and 0084 and Figure 8b, the robot determines which user has priority, and sets the routes to get the user from their starting point to their destination); and 
transmit a command to move the one or more robots according to the set movement route (See at least Sisbot Paragraph 0084, the robots guide the user along the route portions).

Regarding Claim 11, modified Sisbot fails to disclose the information of the user includes image data for each unit zone…; and 
wherein the processor is further configured to determine a number of users in each unit zone as a density of each unit zone by using the image data or the audio data.
However, Kuhara teaches the information of the user includes image data for each unit zone (See at least Kuhara Paragraph 0157, a camera takes images of the target areas to determine if there are people there)…; and 
wherein the processor is further configured to determine a number of users in each unit zone as a density of each unit zone by using the image data or the audio data (See at least Kuhara Paragraph 0157, the images from the camera are used to determine the density in the cleaning target area).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Sisbot with Kuhara to determine a number of users in each zone using image data. Cameras can be used to take images and identify if there are people present (See at least Kuhara Paragraph 0157). This would allow the system to determine where to operate the robots based on the presence of people (See at least Kuhara Paragraphs 0140-0143). 
Modified Sisbot fails to disclose information of the user includes audio data collected from each unit zone.
However, Abeykoon teaches this limitation (See at least Abeykoon Paragraph 0064, the features extraction component uses audio sensors to extract audio information from humans).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Sisbot with Abeykoon to collect audio data from the zones. This would allow the system to conduct speech recognition to recognize an individual, or extract keywords (See at least Abeykoon Paragraph 0064). This would allow the system and robots to be more responsive to users by being able to understand what a user is saying, and to recognize an individual based on their speech. 

Regarding Claim 13, modified Sisbot fails to disclose a memory configured to store location information indicating a location of each of the plurality of group zones, 
wherein the processor is further configured to control movements of the one or more robots by using the priority and the location information.
However, Kuhara teaches a memory configured to store location information indicating a location of each of the plurality of group zones (See at least Kuhara Paragraphs 0099-0101 and Figure 2, the storage unit stores the floor plan and target areas), 
wherein the processor is further configured to control movements of the one or more robots by using the priority and the location information (See at least Kuhara Paragraphs 0140-0143 and Figure 11, the areas where there are no people are prioritized, so the cleaning robot avoids target areas where there are people, or target areas next to the target areas with people).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Sisbot with Kuhara to operate the robot based on the priority, and location information stored in the memory. This would allow the robot to operate in the areas with priority, and avoid areas where it should not be operating (See at least Kuhara Paragraphs 0140-0143 and Figure 11). 

Regarding Claim 14, Sisbot discloses a method, the method comprising: 
receiving information of a user within each unit zone (See at least Sisbot Paragraph 0041 and Figure 1, the system 100 includes a communication unit 116, which includes wireless transceivers; See at least Sisbot Paragraph 0054-0055 and Figure 3, the system receives an escort request from a patron; See at least Sisbot Paragraph 0084 and Figure 8b, S1-S7 are interpreted as unit zones and the patron makes an escort request at S1), wherein a plurality of robots is disposed in a zone (See at least Sisbot Paragraph 0084 and Figure 8b, there are multiple robots in the serving area, which is interpreted as a zone), wherein the zone is divided into a plurality of group zones (See at least Sisbot Paragraph 0084 and Figure 8b, the service area is divided into zones 1-3, which are interpreted as group zones), and wherein each group zone is divided into a plurality of unit zones (See at least Sisbot Paragraph 0084 and Figure 8b, S1-S7 are interpreted as unit zones); 
…controlling movements of one or more robots from among the plurality of robots based on the determined priority (See at least Sisbot Paragraphs 0069 and 0071, the robots pick up a patron to escort them based on the priority). 
Even though Sisbot teaches dividing a zone into smaller zones, Sisbot fails to explicitly teach determining a density for each respective unit zone from among the plurality of unit zones based on the received information of the user for the respective unit zone, 
determining an average density for each respective group zone from among the plurality of group zones based on the determined density for each respective unit zone that is included in the respective group zone, 
determining a priority for each group zone from among the plurality of group zones based on the respective determined average density.
However, Kuhara does teach determining a density for each respective unit zone based on received information of users for each respective zone (See at least Kuhara Paragraph 0140-0143 and Figure 11, each target area is interpreted as a unit zone, and the cleaner does not clean up areas that have people present), determining an average density for the zones based on the determined density of the zones (See at least Kuhara Paragraph 0192, the average density for the areas are calculated using past statistical information to determine when customer traffic is light), and determining a priority for the zones based on the average density (See at least Kuhara Paragraph 0192, the autonomous cleaner cleans when customer traffic is light, which is based on a calculated number based on past statistical 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Sisbot with Kuhara to have the processor determine the density for each of the zones, use that information to determine an average density, and to determine priority based on the average density. The density of a zone may be used to determine where a robot should operate (See at least Kuhara Paragraphs 0140-0143). By taking an average value, the system can determine when the robot should operate (See at least Kuhara Paragraph 0192). Using the information of when and where robots should operate, allows the system to prioritize the robot operations in a specific zone at a specific time, allowing the system to operate the robot more efficiently and more accurately determine how many robots are needed (See at least Kuhara Paragraphs 0154-0155 and 0165-0166). 
Even though Sisbot teaches guiding users by controlling robots (See at least Sisbot Paragraph 0084), modified Sisbot fails to disclose the controlling of the movements is performed by extracting a feature from the user based on machine learning and 
setting the priority based on the extracted feature of the user.
However, Abeykoon teaches this limitation (See at least Abeykoon Paragraph 0097, features of detected humans are extracted and used to determine priority; See at least Abeykoon Paragraphs 0053-0055, the feature extraction component identifies specific information based on the rules storage; See at least Abeykoon Paragraph 0089, the rules storage can be modified, meaning the feature extraction component can be taught to recognize different features based on the information in the rules storage, which is interpreted as extracting features based on machine learning; See at least Abeykoon Paragraph 0140-0142, an optimization profile is generated using machine learning to determine where the robots should be dispatched based on priority levels). 


Regarding Claim 15, modified Sisbot fails to disclose extracting of the feature of the user includes performing extraction by using at least one of a sex of the user, an age of the user, a number of times the user visited the zone, a uniform- wearing status of the user, or a service history of a robot for the user.
However, Abeykoon teaches this limitation (See at least Abeykoon Paragraph 0097, the age of the user is extracted).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Sisbot with Abeykoon to extract the age of a user. The system may use features to determine which humans need priority, such as young children (See at least Abeykoon Paragraph 0097). By prioritizing age, the system can efficiently and effectively operate the robots to respond to people that need help the most (See at least Abeykoon Paragraph 0038), such as young children or the elderly. 

Regarding Claim 16, modified Sisbot fails to disclose transmitting a command to move the one or more robots to a group zone associated with a highest priority compared with priorities associated with other group zones from among the plurality of group zones.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Sisbot with Kuhara to move the robots to a zone with the highest priority. The system prioritizes where a robot should operate based on the presence of people (See at least Kuhara Paragraphs 0140-0143). Moving the robots to a zone with the highest priority allows the robots to perform operations in a specific zone at a specific time, thus, allowing the system to operate the robot more efficiently (See at least Kuhara Paragraphs 0154-0155). 

Regarding Claim 17, modified Sisbot fails to teach assigning a higher priority to the group zone with a higher weight for the feature of the user.
However, Abeykoon teaches this limitation (See at least Abeykoon Paragraph 0097 and 0100, features are extracted and used to determine priority, and weights can be assigned to each priority category; See at least Abeykoon Paragraph 0094, the location of the emergency where priority is needed is interpreted as prioritizing a group zone). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Sisbot with Abeykoon to determine priority based on the weight of the features of a user. The system may use features to determine which humans need priority, such as young children (See at least Abeykoon Paragraph 0097). Multiple people may need assistance at the same time, so the system can determine a final priority level by using weights assigned to different priority categories (See at least Abeykoon Paragraph 0100). This would allow the system to respond to multiple people at the same time, while efficiently and effectively operating the robots to respond to people that need help the most (See at least Abeykoon Paragraph 0038). 

Regarding Claim 18, modified Sisbot fails to disclose assigning a higher priority to the group zone with a greater average density from the determined average densities.
However, Abeykoon teaches this limitation (See at least Abeykoon Paragraph 0098, areas where there are higher human densities are prioritized).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Sisbot with Abeykoon to prioritize zones with greater densities. Areas with more people will need more robots for assistance. By responding to the increased demand in a zone, the system can efficiently and effectively operate the robots to respond to people that need help the most (See at least Abeykoon Paragraph 0038). 

Regarding Claim 22, Sisbot discloses setting a movement route along which the one or more robots move according to the determined priority (See at least Sisbot Paragraphs 0069 and 0084 and Figure 8b, the robot determines which user has priority, and sets the routes to get the user from their starting point to their destination); and 
transmitting a command to move the one or more robots according to the set movement route (See at least Sisbot Paragraph 0084, the robots guide the user along the route portions).

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sisbot in view of Kuhara and Abeykoon, and in further view of Han et al (US 20200178748 A1) (Hereinafter referred to as Han)

Regarding Claim 10, modified Sisbot fails to disclose transmit a command to move the one or more robots from a first group zone associated with a high priority to a second group zone associated with a low priority.
However, Han teaches this limitation (See at least Han Paragraph 0097, the cleaner is moved from a high priority region to a low priority region).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Sisbot with Han to move the robot from a zone with high priority, to a zone with a low priority. This would allow the robot to continue performing its operations, even after the robot completed its operations in the zone with high priority (See at least Han Paragraph 0097). This would increase the efficiency of the system because the robot would automatically move on to the next area after completing its operation in an area with high priority, rather than just waiting around in the same area.  

Regarding Claim 23, modified Sisbot fails to disclose transmitting the command to move the one or more robots from a first group zone associated with a high priority to a second group zone associated with a low priority.
However, Han teaches this limitation (See at least Han Paragraph 0097, the cleaner is moved from a high priority region to a low priority region).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Sisbot with Han to move the robot from a zone with high priority, to a zone with a low priority. This would allow the robot to continue performing its operations, even after the robot completed its operations in the zone with high priority (See at least Han Paragraph 0097). This would increase the efficiency of the system because the robot would automatically move on .  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sisbot in view of Kuhara and Abeykoon, and in further view of Yu (US 20210334604 A1) (Hereinafter referred to as Yu)

Regarding Claim 12, modified Sisbot fails to disclose a memory configured to store an image recognition model for recognizing a face of the user by using the image data,… and 
wherein the processor is further configured to recognize faces of users by using the image data and the image recognition model and determine a number of recognized faces as the number of users.
However, Abeykoon teaches a memory configured to store an image recognition model for recognizing a face of the user by using the image data (See at least Abeykoon Paragraphs 0054-0055, the rules storage is interpreted as a memory and the rules engine is interpreted as an image recognition model),… and 
wherein the processor is further configured to recognize faces of users by using the image data and the image recognition model and determine a number of recognized faces as the number of users (See at least Abeykoon Paragraphs 0054-0055, a person’s face is recognized).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Sisbot with Abeykoon to recognize the faces of the user using the image data and the recognition model. This would allow the system to respond to a recognized user (See at least Abeykoon Paragraphs 0054-0055), which would increase the efficiency of the system by being able to respond to suspicious people quickly (See at least Han Paragraph 0055). This would also increase the comfortability of the users as users who use the system often will be able to be recognized and the robots or system can respond appropriately to the individual needs of each recognized user. 
the image recognition model corresponds to an artificial neural network-based model trained and learned by using a deep running algorithm or machine learning algorithm. 
However, Yu teaches this limitation (See at least Yu Paragraph 0033, neural network is trained and learned to recognize faces). 
  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Sisbot with Yu to use an artificial neural network based model to recognize faces. This would increase the recognition accuracy (See at least Yu Paragraph 0033).

Allowable Subject Matter
Claims 6-8 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664